THE COURT.
—Defendant Lowry was charged with burglary and convicted. He appealed from the judgment and the order denying his motion for a new trial.  The matter came on regularly before this court, and by request of his counsel time to file a brief in support of the appeal was granted, but no brief was filed. We have examined the record, including the evidence, and are satisfied that the verdict is fully sustained and that no error was committed in the proceedings leading thereto.
The judgment and order are affirmed.